Citation Nr: 0900540	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for calcaneal spur 
with plantar fasciitis of the right foot, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for calcaneal spur 
with plantar fasciitis of the left foot, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for acid reflux, 
variously diagnosed as hiatal hernia, esophagitis, and 
gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for pseudofolliculitis 
barbae, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for acne, to include as 
due to Agent Orange exposure.

6.  Entitlement to service connection for onychomycosis, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to November 
1964 and from November 1968 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2005 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that, together, denied each of the benefits sought on appeal.

The Board notes that the veteran originally initiated appeals 
of more issues than currently remain on appeal, as is 
reflected in the Statements of the Case dated July 2005 and 
September 2006.  The additional issue of entitlement to 
service connection for plantar fasciitis was resolved when 
the appeal was fully granted by the RO in a September 2006 
rating decision.  The Board notes that the September 2006 
rating decision explains that the now service-connected 
plantar fasciitis in each foot is rated together with the 
calcaneal spur pathology in each foot.  Thus, the service 
connection claim for plantar fasciitis is no longer in 
appellate status, but bilateral plantar fasciitis has become 
an element of the service-connected foot disability featured 
in the veteran's increased rating claims currently on appeal.

The additional issue of entitlement to an increased 
disability rating for herniated nucleus pulposus of the 
lumbar spine with arthritis, was addressed in the September 
2006 Statement of the Case.  However, the veteran never 
perfected an appeal of this issue as the veteran's October 
2006 VA Form 9 (Appeal to Board of Veterans' Appeals) 
expressly appeals only the service connection issues 
addressed in the September 2006 Statement of the Case, and 
does not perfect an appeal for the issue of entitlement to an 
increased rating for the spine disability.  Thus, the claim 
of entitlement to an increased disability rating for 
herniated nucleus pulposus of the lumbar spine with 
arthritis, is not in appellate status and is not before the 
Board at this time.

Finally, the Board notes that the veteran advanced an appeal 
for entitlement to service connection for "acid reflux."  
Development of the medical evidence at the RO level resulted 
in a February 2006 VA examination report indicating that the 
veteran's pertinent symptoms are actually attributed to a 
hiatal hernia, yet other medical records (including a VA 
medical statement from February 2006) diagnose the veteran 
with GERD and erosive esophagitis.  The Board has refashioned 
this issue as indicated above to contemplate the various 
medical diagnoses applied in evaluating the pathology at 
issue.

The issue of entitlement to service connection for acid 
reflux, variously diagnosed as hiatal hernia, esophagitis, 
and gastroesophageal reflux disease (GERD), and the issue of 
entitlement to service connection for onychomycosis, are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran's calcaneal spur with plantar fasciitis of 
the right foot is not shown to be manifested by 
incapacitating exacerbations of arthritis, objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use with characteristic callosities, or otherwise moderately 
severe disability of the foot.

2.  The veteran's calcaneal spur with plantar fasciitis of 
the left foot is not shown to be manifested by incapacitating 
exacerbations of arthritis, objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use with 
characteristic callosities, or otherwise moderately severe 
disability of the foot.

3.  Chronic pseudofolliculitis barbae did not manifest during 
service and is not shown to be causally or etiologically 
related to service, including Agent Orange the veteran was 
exposed to during service.

4.  A chronic skin disability manifested by acne did not 
manifest during service and is not shown to be causally or 
etiologically related to service, including Agent Orange the 
veteran was exposed to during service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for calcaneal spur with plantar fasciitis of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71, 4.71a, Diagnostic Code 5015 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for calcaneal spur with plantar fasciitis left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71, 4.71a, Diagnostic Code 5015 (2008).

3.  Chronic pseudofolliculitis barbae was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

4.  Chronic acne was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in February 2004, February 2005, August 2005, and March 
2006 (all prior to the most recent RO readjudication of these 
issues in April 2007).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

While the veteran was not provided this more detailed written 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claims.  In this regard, the veteran and his representative 
confirmed at the Board hearing that the veteran does 
understand the criteria used to evaluate his disabilities and 
the types of evidence which may support the claims.  This 
indicates actual knowledge on the part of the veteran and his 
representative of the information that would have been 
included in the written notice, and the veteran expressly 
waived any further notice that might be required under 
Vazquez-Flores.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the veteran has been afforded multiple VA 
examinations in connection with the claims addressed in the 
Board's decision below; pertinent VA examination reports are 
of record from February 2004, July 2004, November 2004, and 
February 2006.  The veteran and his representatives have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

Increased Rating Claims

The veteran essentially contends that the current evaluations 
assigned for his calcaneal spurs with plantar fasciitis for 
each foot do not accurately reflect the severity of 
disability manifested for each foot.  He maintains, in 
substance, that the symptomatology he experiences warrants a 
higher evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses, 
proportionate to the severity of these several grades of 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

For each foot, the RO has rated the veteran's calcaneal spur 
with plantar fasciitis under Diagnostic Code 5015, which 
instructs to rate on limitation of motion of the affected 
parts as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, evaluates disabilities based 
on the degree of limitation of motion under the appropriate 
Diagnostic Codes.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  A 20 percent evaluation 
may be warranted if, in addition, the arthritis is 
characterized by occasional incapacitating exacerbation.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The Board notes that 
this case involves disabilities of the feet and not 
limitation of motion of a joint.

Additional Diagnostic Codes are for consideration when rating 
disabilities of the feet.  The Board notes that the RO has 
apparently considered Diagnostic Code 5276, for pes planus, 
in adjudicating the foot disability ratings on appeal.  Under 
Diagnostic Code 5276, a noncompensable evaluation is for 
assignment for mild pes planus with symptoms relieved by a 
built-up shoe or arch support.  A 10 percent evaluation is 
for assignment for a moderate disability with evidence of 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet whether the disability is unilateral or bilateral.  
For a severe pes planus disability, the rating criteria 
contemplates objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use with 
characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent 
evaluation for a bilateral disability.  Lastly, 30 and 50 
percent evaluations may be assigned for unilateral and 
bilateral pes planus, respectively, that is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation that is not improved by 
orthopedic shoes or appliances.

Under Diagnostic Code 5284, for other disabilities of the 
foot, a 10 percent evaluation is for assignment for a 
moderate disability of the foot, 20 percent for a moderately 
severe disability of the foot, and 30 percent for a severe 
disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  It is noted that actual loss of use of a foot is to be 
rated 40 percent disabling, as provided by Diagnostic Code 
5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167.

Terms such as 'mild,' 'slight,' 'moderate,' and 'severe,' are 
not defined in VA regulations, and the Board must arrive at 
an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The veteran is separately service-connected for pes planus of 
the left foot, which is assigned a noncompensable rating and 
is not included among the disabilities currently on appeal.  
In any event, however, the Board has considered all 
potentially applicable Diagnostic Codes and finds that, under 
the circumstances of this case, any potential confusion 
regarding the partitioning of the veteran's foot disabilities 
for rating purposes does not impact the ratings warranted in 
this decision since no increased disability rating is 
warranted for the disabilities on appeal under any 
potentially applicable Diagnostic Code.

Based on the reasoning that follows, the evidence establishes 
that the veteran's service-connected disability picture on 
appeal does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent for each foot under the 
applicable Diagnostic Codes during any period of time at 
issue in this appeal.

The veteran was most recently afforded a VA examination to 
evaluate the severity of his service connected foot 
disabilities in February 2006, and the associated examination 
report is of record.  This report shows that the examiner 
reviewed the veteran's medical history and the claims file, 
and personally interviewed and inspected the veteran.  Thus, 
the Board finds that examination findings are probative and 
adequate for rating purposes.  The report contains the 
examiner's substantial discussion of the veteran's symptom 
complaints featuring "pain along the plantar aspect of both 
feet along the arches when standing" that "has 
progressively worsened."  The veteran described pain during 
flare-ups that is "severe in intensity and he has to walk on 
the side of the feet, which basically slows him down."  
Further, the veteran described a "constant ache, mild-to-
moderate in intensity along the heel and also along the 
arches of both feet."  Flare-ups were described by the 
veteran as being relieved by "elevating the legs, soaking 
the feet in warm water and taking medications."  The 
examiner discussed the veteran's medications, arch supports, 
heel pads, and use of a cane.

The examination report further notes that the veteran has a 
history of bunionectomies in both feet.  But the Board notes, 
in passing, that a prior claim of entitlement to service 
connection for "status post bunionectomy of left foot" has 
been denied by the RO in an unappealed March 2007 rating 
decision.  In any event, for the purposes of this decision, 
the Board has taken care to not distinguish between 
manifestations of service-connected and nonservice-connected 
foot disability in the absence of medical evidence which 
clearly does so.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

Significantly, the February 2006 VA examination report shows 
that the veteran "denies hospitalization, ER visit, nor 
period of incapacitation secondary to bilateral heel 
condition."  Although the veteran described that he cannot 
stand for prolonged periods of time, it is noted that 
"[w]ith regard to activities of daily living, he states that 
there is mild effect in performing chores."

Upon physical inspection, the examiner noted for the right 
foot: "There is a 5 cm well-healed scar in the dorsum, right 
great toe.  It is well healed.  No abnormalities."  Further, 
the examiner noted that "There is tenderness along the heel 
and mild tenderness along the arches, towards the fascia."  
Significantly, the examiner states that "There is no 
functional limitation on standing and walking.  There is no 
evidence of abnormal weight bearing."

With regard to the left foot, the examiner noted: "There is 
a well healed 5-cm scar at dorsum, left great toe.  No 
abnormality noted in the scar."  The examiner noted 
"tenderness along the heel and also along the plantar aspect 
along the fascia."  Significantly, "[t]here is no edema, 
weakness, or instability of the left foot.  No functional 
limitation on standing and walking.  No objective evidence of 
abnormal weightbearing.  No pain on manipulation of the left 
foot."

The February 2006 VA examiner also reviewed x-rays of both 
feet from June 2004 and acknowledged the findings from that 
study.  Such findings included the notation of the 
prosthetics associated with the veteran's previous foot 
surgeries, but with "normal relationship of all the 
structures involved."  The x-ray findings also noted: 
"Calcaneal spur is again seen.  The lateral projections of 
the foot on this study shows some flattening of the 
longitudinal arches bilaterally, especially the right."  
Based upon all of the information gathered, the February 2006 
VA examiner diagnosed: "Bilateral heel spurs" and "Plantar 
fasciitis, more likely than not secondary to pes planus and 
complicated by bilateral heel spurs."

The February 2006 VA examination report indicates that the 
veteran himself denied experiencing incapacitating episodes, 
and the report does not otherwise support a finding that a 
rating in excess of 20 percent is warranted under Diagnostic 
Codes 5015 and 5003.

To the extent to which Diagnostic Code 5276 applies, the 
February 2006 VA examination report does not show severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc.), nor indications of swelling on 
use with characteristic callosities.  The examiner expressly 
indicated that there is no objective evidence of abnormal 
weight bearing on either foot.  It was also expressly noted 
in the February 2006 VA examination report that there was no 
edema of the left foot and no pain on manipulation of the 
left foot, with no suggestion of significantly contrasting 
findings for the right foot; the examiner stated that there 
was no functional limitation on standing and walking for 
either foot.  Thus, the February 2006 VA examination report 
presents probative medical evidence weighing against finding 
severe disability in either foot as contemplated by the 
criteria for increased compensation under Diagnostic Code 
5276.

Similarly, in considering the potential application of 
Diagnostic Code 5284, the Board finds that the February 2006 
VA examination report presents no findings otherwise 
demonstrating a "moderately severe" disability of the feet.  
The findings discussed above, even expressly accounting for 
functional deficits, do not expressly or implicitly 
characterize the clinical severity of the veteran's service-
connected foot disabilities as "moderately severe," nor 
does any other aspect of the February 2006 VA examination 
report otherwise show such severity of disability of the 
feet.

In passing, the Board notes that Diagnostic Code 5167 is not 
for application as there is no suggestion that the veteran 
has lost all use of either foot.

Another pertinent, less recent, VA examination report is of 
record from November 2004.  The Board finds that the November 
2004 VA examination report contains no findings significantly 
contradicting the more recent February 2006 report, nor any 
medical evidence otherwise providing a basis for an increased 
rating in this case.  The subjective complaints noted at 
length in the November 2004 report are substantially similar 
to those discussed in the February 2006 VA examination 
report.  The Board does note the subjective complaints noted 
in November 2004 indicate that "Most of the stiffness, 
swelling, fatigue and lack of endurance and chronic fatigue 
are due to his big toe joints and bunions, status post 
surgery, but not due to his heel condition."  It is again 
reiterated that the functional impact described by the 
veteran at that time was that his disability "affects his 
daily activities because it slows him down, but mostly due to 
his big toe joint condition, not his heel condition."

Upon physical examination of the right foot, the November 
2004 VA examiner found the veteran's surgical scar "well 
healed with no abnormalities."  The examiner noted "some 
tenderness to palpation on the plantar surface of the big toe 
joint and only mild tenderness to palpation on the heel 
area..."  Further, "there is no callus formation and no 
swelling formation."  The examiner found "no pain to 
manipulation of his right foot," "no weakness to the right 
foot," "no edema and no instability noted of his right 
foot," and "no functional limitation on standing or walking 
or any evidence of abnormal weightbearing due to his heel 
condition."  The examiner explained that "There is some 
evidence of functional limitation with standing and walking 
due mostly to the big toe joint condition, not due to his 
heel condition."  Finally, it was noted that "[p]eripheral 
pulses to the right foot are decreased, both the tibialis 
posterior and dorsalis pedis."

With regard to the left foot, the November 2004 VA examiner 
found the veteran's surgical scar "well healed" and with 
"no abnormality."  Significantly, the examiner noted that 
"There is no callus formation noted on the left foot."  The 
examiner noted that there was pain around the big toe joint, 
and additionally found that there was "some tenderness to 
palpation at the level of the heel area, but this pain is 
mild."  The examiner found "no pain to manipulation of the 
left foot," "no edema, no weakness and no instability...," 
and "no evidence of functional limitation of standing and 
walking."  The examiner found "no evidence of abnormal 
weightbearing due to his heel condition."  The examiner 
clearly explained that the veteran "has some mild functional 
limitation on standing and walking that is mostly due to his 
big toe joint condition, but not due to his heel spurs, which 
are mild at this point."

The November 2004 VA examiner also explained that "there is 
some gait abnormality; the patient can walk on his heels and 
can walk on his toes, but he complains of pain to his big toe 
joint and heel areas when he does that."  Finally, the 
November 2004 report contains the same June 2004 x-ray study 
impressions discussed in the February 2006 VA examination 
report.  Based upon all of the information collected, the 
November 2004 VA examiner diagnosed "Symptomatic bilateral 
calcaneal heel spurs, mild, found, but worsened by residuals 
of status post bilateral foot bunionectomy, found."

The Board finds no evidence in the November 2004 VA 
examination report which substantially contradicts the 
February 2006 VA examination report with regard to the 
severity of the veteran's service-connected foot disabilities 
on appeal.  The Board finds no basis for the award of any 
increased rating in this case on the basis of the November 
2004 findings, for essentially the same reasons are discussed 
in addressing the similar February 2006 VA examination 
findings above.  Indeed, the November 2004 report expressly 
refers to the severity of the pertinent symptomatology as 
"mild" in several respects, with no indication of the level 
of severity required for a higher rating under any applicable 
Diagnostic Code.  The November 2004 report shows no marked 
deformity, no evidence of abnormal weightbearing or 
callosities, and no objective evidence of functional 
limitation due to service-connected disability.

The Board notes that the veteran underwent a VA examination 
of his left foot in July 2004, in connection with a separate 
claim of entitlement to an increased disability rating for 
his pes planus of the left foot.  The Board has reviewed this 
VA examination report for any evidence which may support 
entitlement to an increased rating with regard to the left 
foot in this current appeal, but finds no medical findings 
significantly contrasting what is reflected in the VA 
examination reports discussed above.  The Board briefly notes 
that the July 2004 report shows "no apparent swelling, 
erythmea...," and there was "no callous or evidence of 
abnormal shoe wear pattern" and "no apparent functional 
limitation."  The Board notes that the symptoms described in 
the July 2004 report were consistent with what has been 
discussed in the VA examination reports above, and further 
notes that the July 2004 report is signed by two physicians 
associated with the November 2004 and February 2006 reports 
discussed above.

The Board also observes that the report of a February 2004 VA 
foot examination is also of record, and this report presents 
substantially similar findings to the evidence discussed 
above in pertinent respects, focusing primarily upon symptoms 
associated with the veteran's surgical residuals and first 
metatarsophalangeal joint of each foot.  The report shows 
that the veteran "has no complaints at this time of the 
heels over the areas of calcaneal spurs," and rather focused 
attention upon symptoms associated with "the areas of the 
hallux valgus."  The Board finds no evidence in the February 
2004 VA examination report which substantially contradicts 
any of the findings presented in the VA examination report 
discussed above, or which otherwise provides a basis for an 
increased rating in this current appeal concerning the 
veteran's calcaneal spurs with plantar fasciitis.

The Board has further reviewed the entirety of the evidence, 
including VA medical treatment records, pertaining to the 
period on appeal for these claims involving the veteran's 
calcaneal spurs with plantar fasciitis.  However, no other 
report of record contains evidence contrary to the VA 
examination report findings, nor is there any other evidence 
specific to the veteran's foot disabilities which otherwise 
demonstrates the level of severity of symptomatology 
necessary to warrant an increased rating in this case.

The Board acknowledges the veteran's contentions regarding 
the symptomatology he experiences associated with his foot 
disabilities on appeal.  The veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a 
lay person, he is not competent to offer opinions on medical 
issues such as the clinical severity of a disability as 
measured through diagnostic indicators.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  The clinical evidence for review indicates 
that the veteran does not meet the schedular criteria for any 
higher evaluation for the foot disabilities on appeal.  
Accordingly, the Board concludes that a higher evaluation for 
the veteran's calcaneal spur with plantar fasciitis of both 
feet, is not warranted for either foot.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the veteran's service-connected 
symptomatology of the feet is accounted for in Diagnostic 
Codes discussed above, including 5015, 5276, and 5284.  The 
Board finds a 10 percent disability rating for each foot 
adequately addresses the veteran's symptoms of calcaneal spur 
with plantar fasciitis of both fee.  As such, the Board finds 
that the Diagnostic Code and schedular criteria applied for 
the veteran's service-connected disabilities adequately 
describe the current disability levels and symptomatology.  
In any event, there is no demonstration of marked 
interference with employment or frequent periods of 
hospitalization in this case.  Therefore, a referral for an 
extraschedular rating is not warranted.

Service Connection Claims

The veteran essentially contends that he currently suffers 
from chronic pseudofolliculitis barbae and from acne due to 
Agent Orange he was exposed to while serving in Vietnam.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e), manifesting to a 
degree of 10 percent or more at any time after service in a 
veteran exposed to herbicides in service, will be presumed to 
have been incurred in service; except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

At the outset, the Board notes that the veteran's skin 
disabilities on appeal are not presumptively related to 
exposure to Agent Orange, since the disorders on appeal are 
not listed among the disorders that are presumed to have been 
associated with exposure to herbicide agents such as Agent 
Orange.  The veteran has not been diagnosed with, nor made 
any claim expressly involving, chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea 
tarda.  However, assuming for the sake of the veteran's 
argument that his claim of entitlement to service connection 
for "acne" includes a claim for one of these specific 
acneform diseases, service connection is nevertheless not 
warranted in this case.  As discussed in greater detail 
below, there is no contemporaneous evidence of any skin 
symptomatology or disability during the veteran's service or 
prior to 2002.  Thus, the Board cannot find that any 
pertinent skin disability manifested to a degree of 10 
percent or more within one year of the last date on which the 
veteran was exposed to an herbicide agent during active 
service.

The United States Court of Appeals for the Federal Circuit 
has stated that notwithstanding the regulations pertaining to 
presumptive service connection for disorders associated with 
Agent Orange, that service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disability was incurred in service.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The Board has considered the 
veteran's claims accordingly, but finds that service 
connection is not warranted on any basis.

A review of the evidence of record discloses that the veteran 
was never treated for any symptomatology of 
pseudofolliculitis barbae nor any disease manifested by acne 
during military service.  The veteran testified at his June 
2008 Board hearing that he never sought medical treatment for 
these disabilities during service; the veteran testified that 
he experienced skin symptoms during service, but dealt with 
them on his own without medical consultation.

The veteran is competent to testify as to his recollection of 
his own symptom history.  The Board finds, however, that 
regardless of the veteran's experience of periodic skin 
symptoms during service, the contemporaneous competent 
medical evidence shows that no chronic skin disability 
manifested during service.  The veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical issues such as the diagnosis or the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The most probative evidence shows no chronic skin disability 
manifesting during service.  The service medical records 
contain a substantial quantity of reports of treatment over 
the period of the veteran's service, and also include several 
complete medical examination reports from various years 
during the veteran's period of service.  None of the service 
medical records contain any suggestion of a skin disability 
to indicate the manifestation of chronic pathology.  This 
includes complete medical examination report which all find 
the veteran's skin to be clinically normal, with no pertinent 
abnormalities noted, in October 1968, November 1974, July 
1977, June 1982, August 1987, and February 1992.

Significantly, not only does the February 1992 service 
retirement examination report show that the veteran was 
evaluated as clinically normal in all pertinent aspects, 
including upon medical inspection of his skin, but the 
February 1992 report also documents the veteran denying any 
history of skin disease in the attached medical history 
questionnaire.  Thus, the February 1992 service 
separation/retirement examination report strongly suggests 
that neither trained medical professionals nor the veteran 
himself believed that he suffered from a chronic pathology of 
the skin as of the conclusion of his military service.  The 
service medical records broadly, including the February 1992 
retirement examination, are highly probative in weighing 
against the veteran's claims; they provide contemporaneous 
evidence of competent medical evaluation and the veteran's 
own statement showing no manifestation of chronic skin 
pathology during service.

There is no contemporaneous evidence of pertinent 
dermatological treatment or diagnosis until July 2002.  The 
veteran has testified, at the June 2008 Board hearing, that 
his July 2002 Agent Orange examination was the first time he 
was given a medical diagnosis for his claimed skin 
disabilities.  This lengthy interval of ten years between 
service and initial postservice manifestation of a claimed 
disability is, of itself, a factor against a finding that the 
disability was incurred or aggravated in service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, there is no medical evidence otherwise relating 
the veteran's skin disorders to any aspect of his active 
service.  The July 2002 Agent Orange examination report, part 
of an effort to collect data and monitor veterans potentially 
exposed to pertinent herbicide agents, does not itself 
suggest that skin diagnoses noted in the examination report 
have any suspected etiological relationship to herbicide 
exposure or otherwise to service.  The July 2002 examination 
report diagnoses the veteran with "dry skin, severe 
folliculitis barbae, mild acne scars, skin tags around the 
eyes ...."  It was noted that the veteran had described that 
he "had an oily facial skin and acne since teenager time."  
The Board finds no suggestion in this report that the skin 
diagnoses reported by the dermatologist were thought to be 
etiologically related to herbicide exposure or otherwise 
related to the veteran's military service.

The Board notes that the veteran's testimony at the June 2008 
Board hearing made reference to being told by a physician 
that his skin disorders on appeal were the result of Agent 
Orange.  The veteran described receiving that information in 
writing from VA, prompting him to submit the service 
connection claims for the skin disorders.  However, the Board 
has reviewed the entirety of the claims file and finds no 
indication in any evidence that the veteran's skin disorders 
on appeal have been medically indicated to be the result of 
exposure to Agent Orange.  The Board does note that the July 
2002 Agent Orange examination report, and an August 2002 
letter to the veteran referring to that examination, list the 
skin diagnoses found during that examination.  The Board 
recognizes that these documents, in the context of an Agent 
Orange examination, are not a model of clarity in explaining 
to the veteran the significance of any diagnostic findings 
listed.  Although the Board can understand how these reports 
may have confused the veteran in this regard, the Board 
cannot find that these documents, or any other evidence, 
indicate that the veteran suffers from a skin disorder 
medically attributed to exposure to an herbicide agent.

The Board finds that the probative evidence of record is 
adequate to decide these claims, and the probative evidence 
weighs against a grant of service connection for 
pseudofolliculitis barbae or for acne.  The evidence shows no 
chronic skin disability manifested during service or for many 
years following separation from service.  Neither the July 
2002 diagnosis of pseudofolliculitis barbae and acne scars, 
nor any other competent medical evidence of record, suggests 
any etiological link between those diagnoses and the 
veteran's military service.

Therefore, the Board concludes the most competent and 
probative evidence indicates that service connection for 
pseudofolliculitis barbae and acne is not warranted since 
these disabilities are not shown to have manifested during 
service, they are not shown to be causally or etiologically 
related to service in any way, and no pertinent legal 
presumptions apply to support service connection.  
Accordingly, service connection for pseudofolliculitis barbae 
and for acne is not established.


ORDER

An evaluation in excess of 10 percent for calcaneal spur with 
plantar fasciitis of the right foot is denied.

An evaluation in excess of 10 percent for calcaneal spur with 
plantar fasciitis of the left foot is denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for acne is denied.


REMAND

The veteran additionally claims entitlement to service 
connection for a hiatal hernia and for onychomycosis.  A 
preliminary review of the record reveals, in the Board's 
view, a need for additional development prior to proceeding 
with appellate review.

The veteran's claim of entitlement to service connection for 
a hiatal hernia was originally advanced as a claim involving 
symptoms of "acid reflux."  Consideration of this claim at 
the RO level included providing the veteran with a February 
2006 VA examination to address the etiology of any current 
acid reflux pathology.  In particular, attention was focused 
upon the theory that the veteran's acid reflux pathology was 
a result of the medication he was prescribed for treatment of 
service-connected disabilities.  The February 2006 VA 
examination report diagnoses the veteran with a "[s]mall 
hiatal hernia with minimal reflux."  The report explains 
that "the condition in the esophagus is less likely than not 
secondary to medication ....  The sliding hiatal hernia is not 
secondary to intake of nonsteroidal anti-inflammatory 
medications.  This is a structural variant and not an effect 
of the medication."

Although this medical opinion sheds light on pertinent 
questions in this case, critical medical questions are raised 
by the evidence which are not addressed by this VA 
examination report.  Primarily, there is no further 
discussion of the likely etiology of the diagnosed hiatal 
hernia to which the veteran's claimed symptoms of reflux have 
most recently been attributed.  Significantly, the Board 
notes that the veteran had active service for more than 26 
years, ending in 1992, and post-service medical records 
clearly document that the veteran has been prescribed 
medication for treatment of the acid reflux symptomatology 
since at least late 1992.  Another VA doctor reported a 
diagnosis of "GERD with erosive esophagitis" in February 
2006, only a week prior to the VA examination discussed 
above.  Additionally, the service medical records contain 
documentation of at least one episode of medical treatment 
specifically for symptoms suspected to be associated with 
reflux disease, in October 1982, although subsequent 
diagnostic study did not confirm such a diagnosis at that 
time.

The Board perceives that the precise diagnosis of the 
pathology behind the veteran's symptoms appears to be 
somewhat in dispute among examiners commenting upon the 
matter, but a complete etiology opinion regarding the 
pathology may nevertheless be of substantial value in 
deciding this case.  Under the facts and circumstances in 
this case, an additional medical opinion is warranted in 
order to determine whether any currently diagnosed hiatal 
hernia, erosive esophagitis, GERD, or any chronic pathology 
causing the veteran's pertinent symptoms, may be likely 
etiologically related to his 26 years of active service.

With regard to the claim of entitlement to service connection 
for onychomycosis, no VA examination has yet been provided to 
evaluate the claim.  The Board finds that such an 
examination, with an etiology opinion, is necessary to 
address critical medical questions.  The Board notes that 
although the service medical records contain no clear 
diagnosis of onychomycosis, several service treatment records 
document potentially pertinent symptomatology and treatment 
of the skin for at least one of the veteran's feet.

A September 1971 service treatment record shows the veteran 
sought treatment for a "sore on rt. big toe" and the 
veteran "states he usually gets it after warm weather."  
The Board observes that the veteran's June 2008 testimony at 
the Board hearing referred to his onychomycosis pathology as 
manifesting particularly during warm weather.  The September 
1971 treatment resulted in the veteran being prescribed an 
item which, as handwritten, appears to be 'dubicaine.'

An August 1973 record shows that the veteran was treated for 
complaints of "blisters R foot" and the veteran "states 
that he gets this same problem often."  The veteran was 
prescribed 'dubicains' ointment in addition to phisohex, 
which the Board observes is a topical antibacterial used to 
treat skin infections.  The Board notes, in passing, that the 
veteran was also treated for a plantar wart of the right foot 
in March 1984.

Potentially noteworthy in this case, multiple December 1987 
service medical records show that the veteran was treated for 
a right foot condition diagnosed as "cellulitis."  The 
Board observes, in passing, that cellulitis may be associated 
with an infection of the skin.  The Board also observes that 
one of the December 1987 records may also indicate pertinent 
symptoms of the left foot, although this is not clear amidst 
some difficulty in deciphering the record's handwritten 
notations.

Therefore, in order to afford the veteran every reasonable 
consideration in this claim, the Board believes that a VA 
examination with an etiology opinion is warranted with regard 
to the veteran's claim of entitlement to service connection 
for onychomycosis.

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and the veteran 
will be notified if further action on his part is required.  
Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the veteran's symptoms claimed 
as 'acid reflux,' including clarification 
as to whether the veteran is currently 
diagnosed with all or any of the 
following: hiatal hernia, esophagitis, and 
GERD.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should then render an opinion as 
to whether the veteran has a pathology 
involving hiatal hernia and/or esophagitis 
and/or GERD which had onset in service or 
is otherwise related to service.  In 
particular, the examiner is asked to 
address the significance, if any, of the 
veteran's documented October 1982 gastric 
reflux study and associated symptoms from 
that time, as well as the veteran's 
history of medically prescribed acid 
reflux treatments since at least 1992.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The veteran should be afforded a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the veteran's onychomycosis.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should then render an opinion as 
to whether the veteran's onychomycosis had 
its onset in service or is otherwise 
related to service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file, must be made 
available to the examiner for review.  In 
particular, the examiner is asked to 
address the significance, if any, of the 
veteran's documented in-service infections 
involving skin around at least one of his 
feet.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


